20 So.3d 1027 (2009)
William VARS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4558.
District Court of Appeal of Florida, Fourth District.
November 18, 2009.
*1028 Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals an order summarily denying his motion for post conviction relief, filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. He argues the trial court erred in summarily denying the motion without providing him an opportunity to amend to cure the technical defect. The State agrees. We therefore reverse and remand the case to the trial court to allow the defendant an opportunity to amend his motion for post-conviction relief. See Spera v. State, 971 So.2d 754 (Fla.2007).
Reversed and Remanded.
MAY, DAMOORGIAN and CIKLIN, JJ., concur.